Exhibit 10.13

 

Desert Hawk Gold Corp.

 

1290 Holcomb Ave

Reno Nevada 89502

Ph 775-322-4621

Fax 775-322-6867

 

March 26, 2019

 

Dear Rick,

 

Thank you for the informative property tour. It was great to see you and Stu
again and I enjoyed talking with Howard.

 

Our agreement is as follows:

 

1. Desert Hawk Gold Corporation is granted an option to purchase the patented
mining claims listed in Exhibit A attached for $500,000 USD, cash payable on or
before on or before June 15, 2019; and

 

2. Ben Julian LLC will sign a quitclaim deed conveying whatever title Ben
Julian, LLC has to said patented claims to Desert Hawk Gold Corporation. Desert
Hawk will prepare and tender a Utah statutory quitclaim deed. Desert Hawk Gold
Corporation may choose to designate a person or entity other than Desert Hawk
Gold Corporation to take title in the quitclaim deed, subject to Ben Julian,
LLCs right to approve said person or entity.; Ben Julian, LLC is not concerned
about the identity of the grantee, except to satisfy itself that the guarantee
may lawfully take title; and

 

3. Desert Hawk Gold is purchasing said patented claims based upon the title
report and 9 attachments prepared by Intermountain Land Services, LLC for Desert
Hawk Gold dated April 30, 2019. A copy of this report is attached as Exhibit B.
Desert Hawk gold is aware of the retained royalties listed in the report and the
alleged errors in the county deeds and accepts the property subject to those
title issues; and

 

4. Ben Julian, LLC has not made and will not transfer any interest or enter any
conflicting agreement since April 30, 2019, which would affect the patented
claims listed in Exhibit A while the purchase option is in effect; and

 

5. Ben Julian, LLC has made no representations regarding its title to the mining
claims beyond those listed in the Intermountain Land Services, LLC report; and

 

6. Desert Hawk Gold Corporation is making this purchase based upon its own
opinions as to the status of Ben Julian, LLC’s title to the property.; and

 

7. Real Property taxes will be prorated from the closing date; and

 



 

 

 

Desert Hawk Gold Corp.

 

1290 Holcomb Ave

Reno Nevada 89502

Ph 775-322-4621

Fax 775-322-6867

 

8. After the closing Ben Julian, LLC will make a good faith effort to obtain
Newmont’s consent to release its data from its recent exploration activities on
the property to desert Hawk Gold Corporation.

 

Please tender the deed and I will give you wire transfer instructions for the
funds. Ben Julian, LLC will Express Mail the signed quitclaim deed to you when
it receives the $500,000. If you wish you can set up an escrow to handle the
transaction at your expense. Please sign and return a copy of this email
indicating Desert Hawk Gold Corporation’s agreement to its terms. Similarly, if
you want any changes made let me know.

 

Ben Julian, LLC       By /s/ Benjamin R. Simpson   Benjamin R. Simpson, Manager
      Desert Hawk Gold Corporation       By /s/ Rick Havenstrite   Rick
Havenstrite, President  

 

 

 



